 1   John R. Clemency (AZ Bar No. 009646)
     Janel M. Glynn (AZ Bar No. 025497)
 2   POLSINELLI
     One E. Washington St., Ste. 1200
 3   Phoenix, AZ 85004
 4   Telephone: 602.650.2000
     jglynn@polsinelli.com
 5   Attorney Western Alliance Bank

 6
                      IN THE UNITED STATES BANKRUPTCY COURT
 7
                                  THE DISTRICT OF ARIZONA
 8
     In re:                                          Chapter 11 Proceedings
 9
     SILVERADO STAGES INC., et al.,                  Case No. 2-18-bk-12203-MCW
10                                                   (Jointly Administered Motion Pending)
11                        Debtors.

12   This Filing Applies to:                         Case No. 2:18-bk-12203-MCW
                                                     Case No. 2:18-bk-12205-DPC
13
     ☒        ALL DEBTORS                            Case No. 2:18-bk-12207-BKM
14   ☐        SILVERADO STAGES INC.                  Case No. 2:18-bk-12209-MCW
     ☐        SILVERADO CHARTER                      Case No. 2:18-bk-12210-MCW
15                                                   Case No. 2:18-bk-12213-EPB
              SERVICES, LLC
                                                     Case No. 2:18-bk-12215-BKM
16   ☐        MICHELANGELO LEASING INC.
                                                     Case No. 2:18-bk-12218-EPB
17   ☐        SILVERADO STAGES SC, LLC
     ☐        SILVERADO STAGES CC, LLC               NOTICE OF APPEARANCE AND
18   ☐        SILVERADO STAGES NC, LLC               REQUEST FOR NOTICES
19   ☐        SILVERADO STAGES NV, LLC
     ☐        SILVERADO STAGES AZ, LLC
20

21            PLEASE TAKE NOTICE that Janel M. Glynn and John R. Clemency of the law

22   firm POLSINELLI, PC (“Polsinelli”) hereby enter an appearance as counsel of record in the

23   above-captioned case on behalf of Western Alliance Bank (“Alliance”), and hereby request

24   that all notices given or required to be given in the above-captioned case, and all papers

25   served or required to be served in this bankruptcy action, be given and served upon:

26

27

28

Case 65551560.1
     2:18-bk-12203-MCW         Doc 27 Filed 10/09/18 Entered 10/09/18 16:31:35        Desc
                               Main Document    Page 1 of 2
 1

 2                                        John R. Clemency, Esq.
                                            Janel M. Glynn, Esq.
 3
                                             POLSINELLI, PC
 4                                  One East Washington St., Suite 1200
                                         Phoenix, Arizona 85004
 5                                      jclemency@polsinelli.com
 6                                         jglynn@polsinelli.com

 7          This request encompasses all notices, copies and pleadings referred to in Title 11 of
 8   the United States Code and the Federal Rules of Bankruptcy Procedure, including, without
 9   limitation, notices of any orders, motions, demands, petitions, pleadings or requests,
10   applications and any other documents brought before this Court in this case, whether formal
11   or informal, written or oral, or transmitted or conveyed by mail or otherwise, which affects
12   or seeks to affect Alliance.
13          RESPECTFULLY SUBMITTED this 9th day of October, 2018.
14                                               POLSINELLI, P.C.
15
                                                 By:   /s/Janel M. Glynn
16                                                     Janel M. Glynn
                                                 Attorney for Western Alliance Bank
17

18   COPIES of the foregoing were served
     this 9th day of October, 2018 via the
19   Court’s CM/ECF Notification System
     on all parties that requested notice in these cases;
20
     and COPIES were emailed to the following parties:
21
     Michael A. Jones                             U.S. Trustee
22   Allen Barnes & Jones, PLC                    Office Of The U.S. Trustee
23   1850 N. Central Ave., Suite 1150             230 North First Avenue, Suite 204
     Phoenix, Az 85004                            Phoenix, Az 85003
24   Email: mjones@allenbarneslaw.com             Email: ustpregion14.px.ecf@usdoj.gov
     Proposed counsel for Debtors                 U.S. Trustee
25

26
     By: /s/ Angela Renteria
27

28

Case 65551560.1
     2:18-bk-12203-MCW        Doc 27 Filed 10/09/18 Entered 10/09/18 16:31:35         Desc
                              Main Document    Page 2 of 2
